PER CURIAM.
The single point on appeal presented by state is:
The trial court has jurisdiction to revoke the community control status of a defendant sentenced as a youthful offender to a period of confinement followed by a period of community control. Thus, the trial court erred in granting the motion to dismiss the affidavit of violation of probation.
This question has been previously certified to the Supreme Court of Florida as a question of great public interest. See State v. Jones, 467 So.2d 1083 (Fla. 1st DCA 1985).
We note, however, that state may not appeal a final judgment for defendant under the circumstances of this case. See State v. Jones, supra.
Appeal is dismissed.
BOOTH and SHIVERS, JJ., and TILLMAN PEARSON (Ret.), Associate Judge, concur.